PER CURIAM.
This is a companion case to the case of Board of County Commissioners of Okaloosa County, Florida, and Clutter Construction Corporation of Miami Springs, Florida, a Corporation v. Gulf Pipeline Company, Inc., a Florida Corporation, 168 So.2d 757 (Case No. F-148 of the serial numbers of this court) which cases were consolidated on this appeal. The decision of this court this day filed in said case No. F-148 is determinative of the issues in the above styled cause and for the reasons stated in said decision the final decree in this cause must be and it is hereby
Reversed.
STURGIS, C. J., and WIGGINTON' and CARROLL, DONALD K., JJ., concur..